UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q (X) Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2010 or () Transition report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the transition period from No. 0-23863 (Commission File Number) PEOPLES FINANCIAL SERVICES CORP. (Exact Name of Registrant as Specified in its Charter) Pennsylvania 23-2391852 (State of Incorporation) (IRS Employer ID Number) 82 Franklin Avenue Hallstead, PA (Address of Principal Executive Offices) (Zip Code) (570) 879-2175 (Registrant’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer Accelerated filerX Non-accelerated filer Smaller reporting company (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X Number of shares outstanding as of November 5, 2010 COMMON STOCK ($2 Par Value) (Title of Class) (Outstanding Shares) 1 PEOPLES FINANCIAL SERVICES CORP. FORM 10-Q For the Quarter Ended September 30, 2010 Contents PART I FINANCIAL INFORMATION Page No. Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) 3 as of September 30, 2010 and December 31, 2009 Consolidated Statements of Income 4 (Unaudited) for the Three Months and Nine Months Ended September 30, 2010 and 2009 Consolidated Statements of Stockholders’ 5 Equity (Unaudited) for the Nine Months Ended September 30, 2010 and 2009 Consolidated Statements of Cash Flows 6 (Unaudited) for the Nine Months Ended September 30, 2010 and 2009 Notes to Consolidated Financial Statements 7 - 18 Item 2. Management’s Discussion and Analysis of 19 - 35 Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 - 37 PART II OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults upon Senior Securities 37 Item 4. Submission of Matters to a Vote of Security Holders 37 Item 5. Other Information 37 Item 6. Exhibits 38 Signatures 39 2 PART IFINANCIAL INFORMATION Item 1.Financial Statements PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, 2010 and December 31, 2009 (In thousands, except per share and share data) ASSETS: September 2010 December 2009 Cash and due from banks $ $ Interest bearing deposits in other banks 70 Federal funds sold Cash and cash equivalents Securities available for sale Loans Allowance for loan losses ) ) Loans, net Investment in restricted stock, at cost Bank premises and equipment, net Accrued interest receivable Intangible assets Other real estate owned Bank owned life insurance Other assets Total assets $ $ LIABILITIES: Deposits: Non-interest bearing $ $ Interest bearing Total deposits Accrued interest payable Short-term borrowings Long-term borrowings Other liabilities Total liabilities STOCKHOLDERS' EQUITY: Common Stock, par value $2 per share; authorized 12,500,000 shares; issued3,341,251 shares; outstanding 3,141,056 shares and 3,136,156 shares at September 30, 2010 and December 31, 2009, respectively Surplus Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock at cost 200,195 and 205,095 shares at September 30, 2010 and December 31, 2009, respectively ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements 3 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Three Months Ended Nine Months Ended Sept 30, 2010 Sept 30, 2009 Sept 30, 2010 Sept 30, 2009 INTEREST INCOME: Loans receivable, including fees $ Securities: Taxable Tax exempt Other 9 4 23 24 Total interest income INTEREST EXPENSE: Deposits Short-term borrowings 81 Long-term borrowings Total interest expense Net interest income PROVISION FOR LOAN LOSSES Net interest income after provision for loan losses OTHER INCOME: Customer service fees Investment division commission income 81 59 Earnings on investment in life insurance 81 85 Other income Income from other real estate 75 44 Net realized gains (losses) on sales of securities available for sale 22 ) ) Other than temporary equity security impairment ) 0 ) ) Total other income (loss) ) OTHER EXPENSES: Salaries and employee benefits Occupancy Equipment FDIC insurance and other assessments Professional fees and outside services Computer services and supplies Taxes, other than payroll and income 96 88 Amortization expense-deposit acquisition premiums 65 65 Advertising 64 Stationary and printing supplies 90 84 Penalty assessment-long term borrowings 0 0 Other 94 Total other expenses Income before income taxes INCOME TAXES (BENEFIT) ) Net income $ Net income per share, basic $ Net income per share, diluted $ See Notes to Consolidated Financial Statements 4 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) (In thousands, except share data) Common Stock Surplus Retained Earnings Accumulated Other Comprehensive (Loss) Income Treasury Stock Total Balance, December 31, 2009 $ ) $ ) $ Comprehensive income Net income 0 0 0 0 Net change in unrealized gains (losses) on securities available for sale, net of reclassification adjustment and taxes 0 0 0 0 Total comprehensive income Cash dividends, ($0.59 per share) 0 0 ) 0 0 ) Treasury stock issued for stock option plan(4,900 shares) 0 18 0 0 85 Balance, September 30, 2010 $ ) $ Balance, December 31, 2008 $ ) $ ) $ Comprehensive income Net income 0 0 0 0 Net change in unrealized losses on securities available for sale, net of reclassification adjustment and taxes 0 0 0 0 Total comprehensive income Cash dividends, ($0.57 per share) 0 0 ) 0 0 ) Treasury stock issued for stock option plan(3,475 shares) 0 (1
